UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

VICTORIA O’CONNOR,

)
)
Plaintiff, ) Case No.: 4:21-cv-01097
)
V. ) Removed from Circuit Court of
) St. Charles County, Missouri
TARGET CORPORATION, )
) JURY TRIAL REQUESTED
Defendant. )

NOTICE OF REMOVAL

 

COMES NOW Defendant, TARGET CORPORATION, by and through its attorneys,
BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., pursuant to 28 U.S.C.
§ 1441 and 28 U.S.C. § 1446, and for its Notice of Removal, states to the Court as follows:

1. This action entitled Victoria O’Connor v. Target Corporation was commenced

 

in the Circuit Court of St. Charles County, State of Missouri, on or about July 2, 2021.

2. The attached Petition was served upon Target Corporation on or about August
4, 2021.
3. Upon information and belief, Defendant states that Plaintiff is a resident of the

State of Missouri, as pled in Plaintiff’s Petition, Paragraph 1.

4. Defendant, Target Corporation, is incorporated in the State of Minnesota and
has its principal place of business in the State of Minnesota. Thus, for purposes of diversity,
Defendant is a resident and citizen of the State of Minnesota.

5. Defendant asserts that complete diversity exists, as Defendant is a citizen of

the State of Minnesota and has its principal place of business in the State of Minnesota. See

Case No.: 4:21-cv-01097 Page 1 of 3
28 U.S.C. § 1332(c)(1).

6. This is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. § 1332, in that the matter in controversy, exclusive of interest and
costs, exceeds the sum of $75,000.00 and is between citizens of different states. The Plaintiff
claims a traumatic brain injury from this event. See Plaintiff’s Petition, Paragraph 13.

7. Counsel for the Defendant has reached out to Plaintiff’s counsel to determine
whether Plaintiff is seeking damages in excess of $75,000.00. Counsel for the Plaintiff has
confirmed via e-mail dated September 2, 2021, that Plaintiff is seeking damages in excess of
$75,000.00.

8. A copy of all processes, pleadings, orders, records, and proceedings filed in
St. Charles County are attached to this Notice of Removal.

9. Defendant has filed this Notice of Removal within 30 days after the service of
the Petition from which it was first ascertained that this case was removable.

WHEREFORE, Defendant, TARGET CORPORATION, respectfully requests that this
Court acknowledge jurisdiction over this action and allow removal thereto to this Court for
determination of all issues involved herein.

DEFENDANT DEMANDS TRIAL BY JURY

Case No.: 4:21-cv-01097 Page 2 of 3
Case: 4:21-cv-01097-SEP Doc. #: 2-1 Filed: 09/03/21 Page: 3 of 13 PagelD #: 18

Respectfully submitted,

TARGET CORPORATION

By: /s/ Beth C. Boggs

 

Beth C. Boggs, #43089MO

BOGGS, AVELLINO, LACH & BOGGS, L.L.C.

9326 Olive Blvd., Suite 200
St. Louis, MO 63132

(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendant

 

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court, Eastern
District of Missouri, by using the Court’s CM/ECF Electronic Filing System this 3 day of
September, 2021, with an electronic copy to be served by e-mail upon the following:

Andrew H. Marty, #37158
Evan M. Bettag, #60932
CHASSANIOL & MARTY, LLC

5301 Veterens Memorial Parkway, Suite 201

St. Peters, MO 63376
(636) 486-4861 Telephone
(636) 922-0994 Facsimile
@trialstl.com
evan@trialstl.com
Attorneys for Plaintiff

  

Z:\LOK_data\2200\038\Notice of Removal.docx\BCB\tg

Case No.: 4:21-cv-01097

Page 3 of 3
Case: 4:21-cv-01097-SEP Doc. #: 2-1 Filed: 09/03/21 Page: 4 of 13 PagelD #: 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

VICTORIA O’CONNOR,
Plaintiff, Case No.: 4:21-cv-01097

Removed from Circuit Court of
St. Charles County, Missouri

Vv.

TARGET CORPORATION,

JURY TRIAL REQUESTED
Defendant.

eee ee ee

ORIGINAL FILING FORM

 

THIS CASE MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.

[J THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS
PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER AND ASSIGNED
TO THE HONORABLE JUDGE

 

X NEITHER THIS CAUSE, NOR A SUBSTANTIALLY EQUIVALENT COMPLAINT,
PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY BE OPENED AS
AN ORIGINAL PROCEEDING.

The undersigned affirms that the information provided above is true and correct.

Date: September 3, 2021

/s/ Beth C. Boggs
Signature of Filing Party

 

Z:\LOK_data\2200\038\Original Filing Form.docx\BCB\tg

Case No.: 4:21-cv-01097 Page 1 of 1
JS 44 (Rey, 12/12) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
VICTORIA O'CONNOR TARGET CORPORATION
(b) County of Residence of First Listed Plaintiff St. Charles County, MO. County of Residence of First Listed Defendant State of Minnesota __
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFI} CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(¢) Attorneys (Firm: Name, Address, and Telephone Number) Attorneys (if Known)

Andrew H. Marty, Evan M. Bettag, Chassaniol & Marty, LLC,

5301 Veterans Memorial Pkwy, Ste 201, St. Peters, MO 63376, Beth C. Boggs, Boggs, Avellino, Lach & Boggs, L.L.C.,

(636) 486-4861 9326 Olive Blvd., Suite 200, St. Louis, MO 63132, (314) 726-2310

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

O 1 U.S. Government 3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State mx! 1 Incorporated or Principal Place o4 4
of Business In This State

{}2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated ad Principal Place ao 5 ws

Defendant (Indicate Citizenship of Parties in Hem LHL) of Business In Another State
Citizen or Subject ofa [ 3  O 3. Foreign Nation ao 6
Foreign Country

 

 

              

 

 

 

 

IV. NATURE OF SUIT (Place an “X" in One Box Only}

: CONTRACT TORTS _ FORFEITURE/PENALTY | ¥ oe

C3 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure C1 422 Appeal 28 USC 158 C1 375 False Claims Act

CF 120 Marine © 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 10) 423 Withdrawal © 400 State Reapportionment

(7 130 Miller Act O 315 Airplane Product Product Liability C3 690 Other 28 USC 157 O 410 Antitrust

140 Negotiable Instrument Liability C367 Health Care/ 430 Banks and Banking

150 Recovery of Overpayment | C7 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS |. CY 450 Commerce
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 460 Deportation

CP IS] Medicare Act © 330 Federal Employers’ Product Liability C1 830 Patent © 470 Racketeer Influenced and

{J 152 Recovery of Defaulted Liability CF 368 Asbestos Personal 840 Trademark Corrupt Organizations
Student Loans OJ 340 Marine Injury Product C3 480 Consumer Credit
(Excludes Veterans) CF 345 Marine Product Liability LABOR J SOCIAL SECURITY. 490 Cable/Sat TV

@ 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards C1 861 HIA (1395ff) O 850 Securities/Commodities/
of Veteran’s Benefits © 350 Motor Vehicle CO 370 Other Fraud Act {F 862 Black Lung (923) Exchange

O 160 Stockholders” Suits (1 355 Motor Vehicle C} 371 Truth in Lending C1 720 Labor/Management G 863 DIWC/DIWW (405(g)) | C890 Other Statutory Actions

( 190 Other Contract Product Liability G 380 Other Personal Relations 1 864 SSID Title XVI C 891 Agricultural Acts

195 Contract Product Liability [23 360 Other Personal Property Damage 1 740 Railway Labor Act CF 865 RSI (405(2)) 1 893 Environmental Matters

O) 196 Franchise Injury G 385 Property Damage C751 Family and Medical 1 895 Freedom of Information

CT 362 Personal Injury - Product Liability Leave Act Act

     
 

    

   

 

 

 

 

 

 

 

 

 

 

Medical Malpractice () 790 Other Labor Litigation [896 Arbitration
SS AL . CIVIL RIGHTS | PRISONER PETITIONS [01 791 Employee Retirement FEDERAL TAX SUITS "| 0 899 Administrative Procedure
CF 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: Income Security Act 1 870 Taxes (US. Plaintiff Act/Review or Appeal of
220 Foreclosure 441 Voting 1 463 Alien Detainee or Defendant) Agency Decision
CJ 230 Rent Lease & Ejectment © 442 Employment CF 510 Motions to Vacate @ 871 IRS—Third Party C1 950 Constitutionality of
(1) 240 Torts ta Land © 443 Housing/ Sentence 26 USC 7609 State Statutes
1 245 Tort Product Liability Accommodations 1 530 General
( 290 All Other Real Property C445 Amer. w/Disabitities -| 1 535 Death Penalty IMMIGRATION
Employment Other: © 462 Naturalization Application
446 Amer, w/Disabilities -| 0} 540 Mandamus & Other | 465 Other Immigration
Other 1 550 Civil Rights Actions
CI 448 Education (1 555 Prison Condition
O 560 Civil Detainee ~
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
{1 Original 342 Removed from C1 3) Remanded from 4 Reinstated or 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation

(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
28 U.S.C. §1332(c)(1)
Brief description of cause:
Alleged injury on premises of Defendant.

VI. CAUSE OF ACTION

 

 

 

 

 

Vil. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND §$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P 50,000.00 JURY DEMAND: Rl Yes No
VIIE. RELATED CASE(S) _
IF ANY (See instructions): JUDGE DOCKETNUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/03/2021 /s/ Beth C. Boggs

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
2111-CC00564

IN THE ELEVENTH JUDICIAL CIRCUIT, STATE OF MISSOURI
CIRCUIT JUDGE DIVISION

VICTORIA O'CONNOR, )
Plaintiff, ) Cause No.:
)
Vv. ) Division:
)
TARGET CORPORATION, ) JURY TRIAL DEMANDED
Defendant. )
Serve at: )
CT Corporation System )
120 South Central Avenue )
Clayton, MO 63105 )

PETITION FOR DAMAGES
COMES NOW Plaintiff, Victoria O'Connor, by and through undersigned counsel, and for
her Petition for Damages states as follows:
PARTIES
|. Plaintiff Victoria O’Connor is, and at all relevant times was, a resident of St. Charles
County, Missouri.
2. Defendant Target Corporation (hereinafter “Target”) is a Minnesota corporation
registered with the Missouri Secretary of State to conduct business in this state.
JURSIDICTION AND VENUE
3. This Court has jurisdiction pursuant to RSMo. §506.500.
4, Venue is proper in this Court pursuant to RSMo. §508.0101, in that Plaintiff was first
injured in St. Charles County, Missouri.

ALLEGATIONS COMMON TO ALL COUNTS

 

5. Atall times mentioned herein, Defendant Target owned, leased, operated, managed,
maintained, and/or controlled the premises and property known as Target located at 3881

Mexico Road, St. Charles, Missouri (hereinafter “the Premises”).

IY PSL L - LZ0z ‘Zo Ain - aig ung saj1eug IS - pally Alpeotuonoe|3
10.

11.

12.

13.

14.

15.

16.

17.

On September 7, 2019, Plaintiff was an invitee of Defendant Target at the Premises.
At that time and place, Plaintiff was moving a piece of carpeting on an overhead shelf.
At that time and place, a portion of the metal shelving detached and struck Plaintiff in the
head.

COUNT I— PREMISES LIABILITY
Plaintiff incorporates and realleges Paragraphs | through 8 as if fully restated herein.
The shelving unit was assembled in such a manner such that parts could detach and fall
and as such the store was not reasonably safe.
Defendant Target knew or by using ordinary care could have known of this condition.
Defendant Target failed to use ordinary care to remove, barricade, or warn of this
condition.
As a direct and proximate result of such failure, Plaintiff suffered painful, disabling, and
permanent injuries to her head, face, and brain.
As a direct and proximate result of the injuries described above, Plaintiff sustained
suffering and pain, and her ability to enjoy life is diminished and impaired, all of which
will continue into the future.
As a direct and proximate result of the injuries described above, Plaintiff has incurred
medical expenses to cure or relieve the effects of her injuries.
As a direct and proximate result of the injuries described above, Plaintiff will incur future
medical expenses to cure or relieve the effects of her injuries.
As a direct and proximate result of the injuries described above, Plaintiff has lost, and

will lose in the future, income and wages.

INV PSLL - LZ0z ‘ZO Ainr - Aig HNdID SELBYO 1S - pally Ayjesuojoely
WHEREFORE, Plaintiff Victoria O’Connor prays for judgement against Defendant

Target Corporation for a sum in excess of Twenty-Five Thousand Dollars ($25,000.00) that will

fairly and justly compensate her for her damages, pre-judgment interest, costs incurred, and for

such other and further relief as this Court deems just and proper.

19.

20.

21.

22.

23.

24.

25,

26.

COUNT II - NEGLIGENCE - RES IPSA LOQUITUR

. Plaintiff incorporates and realleges Paragraphs | through 8 as if fully restated herein.

Defendant Target had control and management of the shelving unit that struck Plaintiff.
Metal shelving does not become detached when those in control exercise due care.
From the facts of such occurrence and the reasonable inferences therefrom, such
occurrence was directly caused by Defendant Target’s negligence.

As a direct and proximate result of such negligence, Plaintiff suffered painful, disabling,
and permanent injuries to her head, face, and brain.

As a direct and proximate result of the injuries described above, Plaintiff sustained
suffering and pain, and her ability to enjoy life is diminished and impaired, all of which
will continue into the future.

As a direct and proximate result of the injuries described above, Plaintiff has incurred
medical expenses to cure or relieve the effects of her injuries.

As a direct and proximate result of the injuries described above, Plaintiff will incur future
medical expenses to cure or relieve the effects of her injuries.

As a direct and proximate result of the injuries described above, Plaintiff has lost, and
will lose in the future, income and wages.

WHEREFORE, Plaintiff Victoria O’Connor prays for judgement against Defendant

Target Corporation for a sum in excess of Twenty-Five Thousand Dollars ($25,000.00) that will

| Ayfeotuonseys

NY SLE - LZ0% ‘ZO Ainr - Aig ynoND sapeUd IS - pay!
Case: 4:21-cv-01097-SEP Doc. #: 2-1 Filed: 09/03/21 Page: 9 of 13 PagelD #: 24

fairly and justly compensate her for her damages, pre-judgment interest, costs incurred, and for

such other and further relief as this Court deems just and proper.

Respectfully Submitted,
CHASSANIOL & MARTY, LLC

/s/ Andrew H. Marty
Andrew H. Marty, #37158
Evan M. Bettag, #60932
5301 Veterans Memorial Pkwy, Suite 201
St. Peters, MO 63376
(636) 486-4861
(636) 922-0994 facsimile
andy @trialstl.com
evan@trialstl.com

Attorneys for Plaintiff

- pally Ajjeotuonoe|y

- AIG UNWID S@UBYUDIS

WY PSL - Lzoz ‘zo Aine
IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2111-CC00564
MICHAEL JAMES FAGRAS

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
VICTORIA O'CONNOR EVAN MICHAEL BETTAG

CHASSANIOL & MARTY LLC
5301 VETERANS MEMORIAL PKWY

 

 

 

 

SUITE 201
vs. | SAINT PETERS, MO 63376
Defendant/Respondent: Court Address:
TARGET CORPORATION 300 N 2nd STREET
Nature of Suit SAINT CHARLES, MO 63301
CC Pers injury-Other (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: TARGET CORPORATION

Alias:
1000 NICOLLET MALL Serve at:
MINNEAPOLIS, MN 55403

 

CT Corporation System

120 South Central Avenue
Clayton, MO 63105
COURT SEAL OF
You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

 

ST. CHARLES COUNTY
7/6/2021 /S/ Cheryl Crowder

Date Clerk
Further Information:

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.

| certify that | have served the above summons by: (check one)

(J delivering a copy of the summons and a copy of the petition to the defendant/respondent.

(] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.

(1 (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
CJ other:

Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server

Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-1081 1 of 1 Civil Procedure Form No. 1; Rules 54.01 ~ 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:21-cv-01097-SEP

Doc. #: 2-1 Filed: 09/03/21 Page: 11 of 13 PagelD #: 26

 

Sheriff's Fees, if applicable
Summons

Non Est $
Sheriff's Deputy Salary

Supplemental Surcharge $ 10.00
Mileage $
Total $

 

classes of suits, see Supreme Court Rule 54.

( miles @ $. per mile)

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-1081

1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

 
 

IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 

Judge or Division:

Case Number: 2111-CC00564

 

 

 

CC Pers Injury-Other

MICHAEL JAMES FAGRAS
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
VICTORIA O'CONNOR EVAN MICHAEL BETTAG
CHASSANIOL & MARTY LLC
5301 VETERANS MEMORIAL PKWY
SUITE 201
vs. | SAINT PETERS, MO 63376
Defendant/Respondent: Court Address:
TARGET CORPORATION 300 N 2nd STREET
Nature of Suit: SAINT CHARLES, MO 63301

 

 

(Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: TARGET CORPORATION

Alias:
MINNEAPOLIS, MN 55403 CT Corporation System
120 South Central Avenue

Clayton, MO 63105
COURT SEAL OF
You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fall to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

 

ST. CHARLES COUNTY

7/6/2021 /8/ Cheryl Crowder.

Date a Clerk
Further Information:
Sheriff's or Server's Return
Nofe to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

LJ delivering a copy of the summons and a copy of the petition to the defendant/respondent.

(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, 4 person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendantirespondent,

ki (for service on a corporation) delivering a copy of the summons and a of of the cgmplaint to:

 

 

 

 

 

 

 

Bonyye Love (name) _ 7 LY kegel Dey (title).
C other: ;
Served at (ee & ° tol, LUG SC-lCow 5 fi2 GB lot (address)

in SO. Loy le County (County/City of St. Louis), MO, on O54 pl

Tohn Leder 2&

ROL Wy wife Name of Sheriff or Server Signature of Sheriff or Server

Must be sworn before a notary public if n Ué ‘erved b authorized officer:
oy Ne. MANE sl, Q =
S Seis ANd % Subscribed and sworn to before,me op” _ IS Wei (date).
¥ ty: - oe

L226) he (time).

 

   

 

 

7,
%

‘ 4 My commission expires:
ct

 

Date

 

NOTARY SEAL
a Jefferson
o County ae
WL) . \ ae
Ue/sion Heo
UIE ARES
i SARS

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-1081 1 of 1 Clvil Procedure Form No. 1; Rules 54.01 ~ 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

Wd £5:80 ~ L202 ‘so isnBny - Aid Nd sayeYo Is - pays Ayjeoiuonse|s

 

 
Case: 4:21-cv-01097-SEP Doc. #: 2-1 Filed: 09/03/21 Page: 13 of 13 PagelD #: 28

 

Sheriff's Fees, if applicable
Summons

Non Est

Sheriff's Deputy Salary
Supplemental Surcharge

Mileage
Total

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of sults, see Supreme Court Rule 54.

10.00
( miles @ $. per mile)

«ft <f) =A A tf

 

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-1081 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,
54,13, and 64.20; 506.120 — 506.140, and 506.150 RSMo

Nd 25:60 - LZ0z ‘SO IsnGny - AG LAID sa/1BUD IS - pally Alpeotuonse|y

 
